Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The action is responsive to the communications filed on 4/25/2022. Claims 1-12, 14-17, 19-22 and 24 are pending in the case. Claims 1, 6-8, 10, 17, 21 and 24 are amended. Claims 1, 10, 17 and 21 are independent claims. Claims 1-12, 14-17, 19-22 and 24 are rejected. 

Summary of claims

3.	Claims 1-12, 14-17, 19-22 and 24 are pending, 
	Claims 1, 6-8, 10, 17, 21 and 24 are amended,
	Claims 1, 10, 17 and 21 are independent claims,
Claims 1-12, 14-17, 19-22 and 24 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks p. 7-14, filed 4/25/2022, with respect to claims 1-12, 14-17, 19-22 and 24, have been considered but are not persuasive in view of new rejection ground(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1, 3, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sanjaykumar Joshi (US Publication 20140164129 A1, hereinafter Joshi), and in view of Richard Kim et al (US Patent 10999636 B1, hereinafter Kim).

As for independent claim 1, Joshi discloses: A method for exchanging user data (Abstract, individual users can use the system to identify and send messages to other individuals based on location), comprising: in response to a user enabling an interface component of a device of the user to initiate a current potential contact identification ([0136], the user may proceed to check whether there are nearby users who are part of the system by initiating a search of nearby users; see in Kim), commencing identifying of potential nearby contacts (Abstract, individual users can use the system to identify and send messages to other individuals based on location; [0088], an individual user can discover other individual users willing to network near his or her location by obtaining a list of individual users that the system determines to be nearby); displaying a subset of the potential nearby contacts ([0088], an individual user can discover other individual users willing to network near his or her location by obtaining a list of individual users that the system determines to be nearby) while the interface component is enabled ([0136], the user may proceed to check whether there are nearby users who are part of the system by initiating a search of nearby users); continuing the identifying of additional potential nearby contacts to add to the potential nearby contacts while the interface component is enabled during the current potential contact identification (see in Kim); in response to the user disabling the interface component during the current potential contact identification, stopping identifying additional potential nearby contacts (see in Kim); receiving a selection of a potential nearby contact of the displayed subset of the potential nearby contacts ([0089]-[0090], a list of other application users near the requesting user’s location who are willing to network is displayed, a user can select contacts to be invited); in response to receiving the selection of the potential nearby contact, sending a request to the potential nearby contact to become connected with the potential nearby contact ([0091], a user can send a message to invite contact) and in response to the potential nearby contact accepting the request, setting the user as a contact of the potential nearby contact by adding the potential nearby contact to a list of registered contacts of the user ([0098], an individual user can accept a networking request from another individual user after receiving a networking invitation from another user, the application server component processes the acceptance and the person sending the original request sees the initial request has been accepted; [0158]-[0159], a user may add another user to their contact list). 
Joshi discloses identifying and exchange data to other individuals based on location including checking whether there are nearby users who are part of the system by initiating a search of nearby users ([0136]), and a user interface allowing the user to select action out of options provided by the application, but Joshi does not disclose
identifying nearby contacts in response to a user enabling an interface component of a device, and continuing identifying information while the interface component is enabled, and stopping identifying information when the interface component is disabled, in an analogous art of providing interface component to conduct search, Kim discloses: in response to a user enabling an interface component of a device of the user to initiate a current…identification, commencing identifying (Column 3, Lines 17-35, when user performs a holding gesture on the voice search button, the sound input detection is initiated); continuing the identifying … while the interface component is enabled (Column 3, Lines 17-35, while the holding gesture is being performed on the voice search button, the mobile device may activate a microphone and receive user commands till the user release of the button) in response to the user disabling the interface component…stopping identifying (Column 3, Lines 17-35, upon release of the button (disabling the interface component), the microphone may cease executing)
Both Joshi and Kim provide interface components for user to perform operation in mobile device. Joshi does not disclose user may hold an interface component to start an operation, and the operation will continue while the interface component is held (enabled), and the operation will stop when release the button (disabled).  Kim discloses this additional feature. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Joshi using the teachings of Kim to include providing a button in the mobile device interface, user may press and hold the button to conduct an operation, and the operation will continue while the button is held (enabled), and the operation will stop when the button is released (disabled). The motivation is to provide Joshi’s method with enhanced capabilities of allowing user to conduct search with interface component so user experience is improved.

As for claim 3, Joshi further discloses: receiving a first location of the potential nearby contact; and identifying the potential nearby contact responsive to a second location of the device of the user matching the first location (Joshi: Abstract, individual users can use the system to identify and send messages to other individuals based on location; [0067], displaying the other users near a specific location, the user interface to send and receive messages, the location discover can be displayed in either map view (where other users are shown on a map of the location) or a list view (where other users are shown in list sorted by the distance from the specified location); [0088], an individual user can discover other individual users willing to network near his or her location by obtaining a list of individual users that the system determines to be nearby). As for claim 4, Joshi further discloses:  wherein the first location is an address, and wherein the second location is proximate the first location (Joshi: [0067], displaying the other users near a specific location, the user interface to send and receive messages, the location discover can be displayed in either map view (where other users are shown on a map of the location) or a list view (where other users are shown in list sorted by the distance from the specified location); [0116], a user may be asked to enter his or her address, this address may then be used to provide geolocation data).

As for claim 5, Joshi further discloses: displaying, on the device of the user, a map including location markers indicative of locations of at least some contacts of the user (Joshi: [0067], displaying the other users near a specific location, the user interface to send and receive messages, the location discover can be displayed in either map view (where other users are shown on a map of the location) or a list view (where other users are shown in list sorted by the distance from the specified location)). As for claim 6, Joshi discloses: the request is sent to potential nearby contact in a text message (Joshi: [0034], the private user can send a text message to the nearby individual and propose further communication or social contact). 
4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi and Kim as applied on claim 1, and further in view of Ron Merom et al (US Publication 20140122605 A1, hereinafter Merom).

As for claim 2, Joshi-Kim does not expressly disclose cancellation request, in another analogous art of discovering and managing contacts, Merom discloses:  receiving, from the user, a cancellation request of the request; and revoking the request so that the potential nearby contact cannot accept the request ([0075], the user selects a number of contacts but then changes his mind and wishes to cancel the action, the user drops the selected contacts indicator onto an open space to cancel the action, a visual indication accompanies the cancellation action; [0100], a cancel button, when selected, aborts the invitation process). 
Joshi and Merom are in analogous art because they are in the same field of endeavor, discovering and managing contacts around user. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Fein using the teachings of Meron to include cancelling the invitation to a selected contact. The motivation is to provide Fein’s method with enhanced capabilities of allowing user to abort the invitation process if he changes his mind.
5.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi and Kim as applied on claims 1, and further in view of Christopher Nordstrom et al (US Publication 20130185368 A1, hereinafter Nordstrom).As for claim 7, Joshi discloses: the request to the potential nearby contact to become connected with the potential nearby contact is a request to add the potential nearby contact to the list of registered contacts of the user (Joshi: [0098], an individual user can accept a networking request from another individual user after receiving a networking invitation from another user, the application server component processes the acceptance and the person sending the original request sees the initial request has been accepted; [0158]-[0159], a user may add another user to their contact list; [0159], only after someone is successfully added to the contact list can the individual then proceed to elect to share his or her current location or other information with that person); Joshi does not expressly disclose whether to share data or to allow chat only, in another analogous art of establishing communications between mobile device users, Nordstrom discloses: the request to the potential nearby contact to become connected with the potential nearby contact is a request to add the potential nearby contact to the list of registered contacts of the user ([0104], mobile device users can create and manage contact lists including adding another user to their contact list) and comprises whether to share at least a subset of user data of the user with the potential nearby contact ([0089], user would have the ability to share contact; [0115], the registered mobile device user can through the mobile device user interface select the desired settings available) or to allow only chats from the potential nearby contact ([0115], the user may only allow certain information about them to be initially displayed at the other user’s device, this would allow the users to initially communicate blindly chat, the registered mobile device user can through the mobile device user interface select the desired settings available). Joshi and Nordstrom are in analogous art because they are in the same field of endeavor, discovering and managing potential contacts around user. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Joshi using the teachings of Nordstrom to include allowing user to select the desired settings, such as to share content/information with other users, or only blindly chat with other users. The motivation is to provide Joshi’s method with enhanced capabilities of allowing user to establish communication with other users with protection of their privacy and safety.
As for claim 8, Joshi-Nordstrom further discloses: wherein the request comprises allowing the potential nearby contact to only chat with the user after the potential nearby contact is added to the list of registered contacts of the user (Joshi: [0159], only after someone is successfully added to the contact list can the individual then proceed to elect to share his or her current location or other information with that person; Nordstrom: [0115], the user may only allow certain information about them to be initially displayed at the other user’s device, this would allow the users to initially communicate blindly chat, the registered mobile device user can through the mobile device user interface select the desired settings available; [0104], mobile device users can create and manage contact lists including adding another user to their contact list). As for claim 9, Joshi-Nordstrom further discloses: by accepting the request, the potential nearby contact grants the user a permission to only chat with the potential nearby contact (Joshi: [0137], in response to the positive notification from other user, the requesting user can prepare a message for the accepting user to initiate one or more chat session; Nordstrom: [0064], each smartphone user agrees to opt-in; [0104], mobile device users can accept or deny a request; [0115], the user may only allow certain information about them to be initially displayed at the other user’s device, this would allow the users to initially communicate blindly chat, the registered mobile device user can through the mobile device user interface select the desired settings available). 

6.	Claim(s) 10-12, 17, 19-22, 24 is/are rejected 35 U.S.C. 103 as being unpatentable over Dan Coffing et al (US Publication 20130276140 A1, hereinafter Coffing), and in view of Nordstrom.
As for independent claim 10, Coffing discloses: A device for exchanging user data between a first user and a second user (Abstract, a wireless communication method between at least two users of a service provider, each having a token device, and at least one having a user-defined profile), comprising: a memory ([0033], processor, memory); and a processor configured to execute instructions stored in the memory ([0033], processor, memory) to: receive a scan code corresponding to the second user ([0156], a camera phone that is equipped with the correct reader software may scan the image of the QR code of another user, the QR codes are used for making contact between users via the service provider, allows two or more users to make contact); and transmit, to a server, a request to connect the first user with the second user ([0156], a camera phone that is equipped with the correct reader software may scan the image of the QR code of another user, the QR codes are used for making contact between users via the service provider, allows two or more users to make contact), wherein the request comprises whether to share at least a subset of user data of the first user with the second user and allow chats from the second user to the first user or whether to allow only chats from the second user to the first user ([0020], the permission of the requestee discloses the requestee’s profile to whatever granular detail desired by the requestee; Fig. 4, profile B requests permission from user A, User A sets profile permission for User B, User B sees only what User A allowed). 
Coffing discloses the user may set permission on what data is allowed to share ([0020]), but does not clearly disclose whether to share data or to allow chat only, in an analogous art of establishing communications between mobile device users, Nordstrom discloses: wherein the request comprises whether to share at least a subset of user data of the first user with the second user ([0089], user would have the ability to share contact; [0115], the registered mobile device user can through the mobile device user interface select the desired settings available) or to allow only chats from the second user to the first user ([0115], the user may only allow certain information about them to be initially displayed at the other user’s device, this would allow the users to initially communicate blindly chat, the registered mobile device user can through the mobile device user interface select the desired settings available). Coffing and Nordstrom are in analogous art because they are in the same field of endeavor, establishing communications between mobile device users. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Coffing using the teachings of Nordstrom to include allowing user to select the desired settings, such as to share content/information with other users, or only blindly chat with other users. The motivation is to provide Coffing’s method with enhanced capabilities of allowing user to establish communication with other users with more flexibility. As for claim 11, Coffing further discloses: wherein the processor is further configured to: in response to a user input, enabling a scan code scanner that is used to read the scan code (Coffing: [0156], a camera phone that is equipped with the correct reader software may scan the image of the QR code of another user, the QR codes are used for making contact between users via the service provider, allows two or more users to make contact). As for claim 12, Coffing further discloses: wherein the scan code is received using a camera of the device (Coffing: [0156], a camera phone that is equipped with the correct reader software may scan the image of the QR code of another user, the QR codes are used for making contact between users via the service provider, allows two or more users to make contact). 

Claim 13       canceled

As for independent claim 17, Coffing discloses: A system, comprising: a first user device of a first user, the first user device comprising a first processor; and a second user device of a second user, the second user device comprising a second processor (Coffing: Fig. 2, device A of user A, device B of user B, each includes memory and processor), the first processor is configured to: display a scan code corresponding to the first user of a display of the first user ([0156], a camera phone that is equipped with the correct reader software may scan the image of the QR code of another user, the QR codes are used for making contact between users via the service provider, allows two or more users to make contact); and the second processor is configured to: receive from a scan code reader of the second user device an image of the scan code; and responsive to receiving the scan code, transmit the request to connect the second user with the first user ([0156], a camera phone that is equipped with the correct reader software may scan the image of the QR code of another user, the QR codes are used for making contact between users via the service provider, allows two or more users to make contact), wherein the request comprises whether to share at least a subset of user data of the first user with the second user and allow chats from the second user to the first user or whether to allow only chats from the second user to the first user (Coffing: [0020], the permission of the requestee discloses the requestee’s profile to whatever granular detail desired by the requestee; Fig. 4, profile B requests permission from user A, User A sets profile permission for User B, User B sees only what User A allowed). Coffing discloses establishing communication between at least two users but does not expressly disclose displaying request information and response information to notify user, in an analogous art of establishing communications between mobile device users, Nordstrom discloses: display an indication of a request from the second user; and receive, from the first user, a response to the request, wherein the response indicates whether to accept the request or to reject the request (Nordstrom: [0104], mobile device users can accept or denying a request from another user; [0105], a message or indicator may be displayed altering them to the other user’s request); 
Coffing and Nordstrom are in analogous art because they are in the same field of endeavor, establishing communications between mobile device users. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Coffing using the teachings of Nordstrom to include displaying an indication of other user’s request and response.  The motivation is to provide Coffing’s method with enhanced capabilities of allowing user to receive notification regarding other user’s request and response so the user may decide whether or not establish communication with other users. Further, Coffing discloses the user may set permission on what data is allowed to share ([0020]), but does not clearly disclose whether to share data or to allow chat only, in an analogous art of establishing communications between mobile device users, Nordstrom discloses: wherein the request comprises whether to share at least a subset of user data of the first user with the second user ([0089], user would have the ability to share contact; [0115], the registered mobile device user can through the mobile device user interface select the desired settings available) or to allow only chats from the second user to the first user ([0115], the user may only allow certain information about them to be initially displayed at the other user’s device, this would allow the users to initially communicate blindly chat, the registered mobile device user can through the mobile device user interface select the desired settings available). Coffing and Nordstrom are in analogous art because they are in the same field of endeavor, establishing communications between mobile device users. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Coffing using the teachings of Nordstrom to include allowing user to select the desired settings, such as to share content/information with other users, or only blindly chat with other users. The motivation is to provide Coffing’s method with enhanced capabilities of allowing user to establish communication with other users with more flexibility.
claim 18       canceled
As for claim 19, Coffing-Nordstrom further discloses: wherein the response comprises whether to share at least a subset of user data of the second user with the first user or to allow only chats from the first user to the second user (Nordstrom: [0115], the user may only allow certain information about them to be initially displayed at the other user’s device, this would allow the users to initially communicate blindly chat, the registered mobile device user can through the mobile device user interface select the desired settings available). As for claim 20, Coffing-Nordstrom further discloses: wherein the scan code reader is a camera of the second user device (Coffing: [0156], a camera phone that is equipped with the correct reader software may scan the image of the QR code of another user, the QR codes are used for making contact between users via the service provider, allows two or more users to make contact). As for independent claim 21, the rationales for rejecting Claim 17 are incorporated herein, further, Coffing-Nordstrom discloses: A method for exchanging user data between the first user and the second user comprising: detecting, using a first user device of a first user, a proximity of a second user device of a second user (Nordstrom: [0025], the name of a sales person determined to be in close physical proximity to a business owner can be displayed a business owner’s mobile device); identifying, on the first user device, the second user as a potential contact for the first user (Nordstrom: Abstract, determines a match between profile data of the first registered mobile device and profile data of the second registered mobile device); As for claim 22, Coffing-Nordstrom further discloses:  wherein the proximity of the second user device is detected using peer-to-peer signals between the first user device and the second user device (Coffing: [0066], a client may be communicatively coupled via a peer-to-peer network with another client, [0137], enable peer-to-peer chatting). claim 23       canceled
As for claim 24, Coffing-Nordstrom further discloses: wherein to share the at least the subset of the user data of the first user with the second user comprises to allow chats from the second user to the first user (Nordstrom: [0115], the user may only allow certain information about them to be initially displayed at the other user’s device, this would allow the users to initially communicate blindly chat, the registered mobile device user can through the mobile device user interface select the desired settings available).
8.	Claims 14, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coffing and Nordstrom as applied on claim 10, and in view of Samuel Benjamin Raiche (US Publication 20160007182 A1, hereinafter Raiche).

As for claim 14, Coffing does not disclose displaying an indication of a pending request, Raiche discloses: wherein the processor is further configured to: display an indication of a pending request from a third user (Fig. 10 and [0077], user interface includes a pending requests control 1014). Coffing and Raiche are in analogous art because they are in the same field of endeavor, establishing communications between mobile device users. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Coffing using the teachings of Raiche to include displaying an indication of a pending request. The motivation is to provide Coffing’s method with enhanced capabilities of notifying user there’s pending request so the user may mange requests.
As for claim 15, Raiche further discloses: wherein the pending request comprises to share at least a subset of user data of the second user with the first user ([0073], user may have their image shared; [0079], icons representing collections of information to be shared with nearby users). 
As for claim 16, Coffing discloses the user sets permission but does not clearly disclose allowing chat only, in an analogous art of establishing communications between mobile device users, Nordstrom discloses: The device of claim 14, wherein the pending request comprises to allow the first user to only chat with the third user ([0115], the user may only allow certain information about them to be initially displayed at the other user’s device, this would allow the users to initially communicate blindly chat, the registered mobile device user can through the mobile device user interface select the desired settings available). Coffing and Nordstrom are in analogous art because they are in the same field of endeavor, establishing communications between mobile device users. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Coffing using the teachings of Nordstrom to include allowing user to select the desired settings, such as to share content/information with other users, or only blindly chat with other users. The motivation is to provide Coffing’s method with enhanced capabilities of allowing user to establish communication with other users with more flexibility. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171